DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/2022 has been entered.
 Allowable Subject Matter
Claims 1-3, 5, 7-14 and 16-26 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “a multi-view (MV) display including one or more multi-view (MV) pixels, wherein each MV pixel is configured to emit beamlets in different directions in one or more beamlet coordinate systems; a sensing system which defines a registration region and which, in operation, detects, within the registration region, a first location of a first blob whose identity is unknown and a second location of a second blob whose identity is unknown; an input node which, in operation, receives a first attribute of a first viewer and a second attribute of a second viewer; and a system controller, coupled to the MV display, the sensing system, and the input node, which, in operation, performs user tagging to tag the first blob in the registration region with the first attribute to thereby identify the first blob as the first viewer, and to tag the second blob in the registration region with the second attribute to thereby identify the second blob as the second viewer, and to track movement of the identified first blob from the registration region, and to track movement of the identified second blob from the registration region; defines, in a viewing zone coordinate system, a first viewing zone based on the first blob and a second viewing zone based on the second blob; determines a mapping that translates between the viewing zone coordinate system and the one or more beamlet coordinate systems; associates a first information content with the first viewing zone based at least on the first attribute and associates a second information content with the second viewing zone based at least on the second attribute; 2Application No. 17/142,948Reply to Office Action Dated January 3, 2022for a first image generated from the first information content, using the mapping, identifies a bundle of beamlets from the one or more MV pixels of the MV display directed to the first viewing zone to form the first image; for a second image generated from the second information content, using the mapping, identifies a bundle of beamlets from the one or more MV pixels of the MV display directed to the second viewing zone to form the second image, wherein the bundle of beamlets directed to the first viewing zone to form the first image visible to the first viewer is different from the bundle of beamlets directed to the second viewing zone to form the second image visible to the second viewer; and outputs control signaling for the MV pixels, the control signaling defining color and brightness of each of the beamlets in each bundle to project the corresponding first or second image to the corresponding first or second viewing zone”, in combination with the other limitations set forth in claim 1.
Claims 2, 3, 5, 7, 13, 14 and 16-18 are dependent on claim 1.
Claim 19 has similar allowable limitations as claim 1.
The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “a multi-view (MV) display including one or more multi-view (MV) pixels, wherein each MV pixel is configured to emit beamlets in different directions in one or more beamlet coordinate systems; a sensing system which, in operation, detects a first location of a first blob whose identity is unknown and a second location of a second blob whose identity is unknown; an input node which, in operation, receives a first attribute of a first viewer via a first traveler surrogate device of the first viewer, and a second attribute of a second viewer via a second traveler surrogate device of the second viewer, wherein the first or second traveler surrogate device comprises a smartphone or a mobile computing device of the first or second viewer, respectively; and a system controller, coupled to the MV display, the sensing system, and the input node, which, in operation, performs user tagging to tag the first blob with the first attribute to thereby identify the first blob as the first viewer, and to tag the second blob with the second attribute to thereby identify the second blob as the second viewer, and to track movement of the identified first blob, and to track movement of the identified second blob; defines, in a viewing zone coordinate system, a first viewing zone based on the first blob and a second viewing zone based on the second blob; determines a mapping that translates between the viewing zone coordinate system and the one or more beamlet coordinate systems; associates a first information content with the first viewing zone based at least on the first attribute and associates a second information content with the second viewing zone based at least on the second attribute, 4Application No. 17/142,948Reply to Office Action Dated January 3, 2022for a first image generated from the first information content, using the mapping, identifies a bundle of beamlets from the one or more MV pixels of the MV display directed to the first viewing zone to form the first image; for a second image generated from the second information content, using the mapping, identifies a bundle of beamlets from the one or more MV pixels of the MV display directed to the second viewing zone to form the second image, wherein the bundle of beamlets directed to the first viewing zone to form the first image visible to the first viewer is different from the bundle of beamlets directed to the second viewing zone to form the second image visible to the second viewer; and outputs control signaling for the MV pixels, the control signaling defining color and brightness of each of the beamlets in each bundle to project the corresponding first or second image to the corresponding first or second viewing zone”, in combination with the other limitations set forth in claim 8.
Claims 9-12 and 22-26 are dependent on claim 8.
Claim 21 has similar allowable limitations as claim 8.
Claim 20 is dependent on claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEETA YODICHKAS whose telephone number is (571)272-9773. The examiner can normally be reached Monday-Friday 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANEETA YODICHKAS
Primary Examiner
Art Unit 2627



/ANEETA YODICHKAS/Primary Examiner, Art Unit 2627